Citation Nr: 0927595	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  07-10 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Whether a reduction from 50 percent to 10 percent for 
acne rosacea with rhinophyma and telangiectasia was proper.

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1946 to 
December 1947.

This appeal comes before the Board of Veterans' Appeals 
(Board) from June 2006 and January 2008 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
respectively denied service connection for PTSD, and 
entitlement to a TDIU rating; and reduced the disability 
rating for acne rosacea with rhinophyma and telangiectasia 
from 50 percent to 10 percent, effective April 1, 2008.  In 
December 2008, the Board remanded the claims for additional 
development.  In July 2009, the Board advanced this case on 
the docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for an 
acquired psychiatric disorder and entitlement to a TDIU 
rating are REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDING OF FACT

Since April 1, 2008, the Veteran's service-connected skin 
disorder has been manifested by periodic flares of acne 
rosacea with rhinophyma and telangiectasia, consisting of 
facial erythema with background telangiectasias, comodones, 
and pustules.  The nodules frequently become infected, 
requiring antibiotics.  The residuals of the flares are 
manifested by scarring and flaking of the skin.  There has 
been no sustained improvement in the skin disorder since 
April 1, 2008.


CONCLUSION OF LAW

The reduction of the evaluation for the Veteran's skin 
disorder, from 50 percent to 10 percent disabling, effective 
April 1, 2008, was not proper.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.105(e), 3.344, 4.115a, 4.115b, 
Diagnostic Code (DC) 7800 (2008). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran appeals an RO rating decision that reduced the 
rating for his service-connected acne rosacea with rhinophyma 
and telangiectasia from 50 percent disabling to 10 percent 
disabling.  He asserts that there was no sustained 
improvement in his condition such as to warrant a reduction 
of the assigned disability rating. 

Ratings on account of diseases subject to temporary or 
episodic improvement, such as many skin diseases, will not be 
reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
38 C.F.R. § 3.344(a) (2008).  The rules regarding stability 
of disability evaluations are specifically applicable to 
ratings which have continued for five years or more at the 
same level.  38 C.F.R. § 3.344(c) (2008).  

The 50 percent rating for the Veteran's skin disorder was in 
effect for over five years.  Thus, the rules regarding 
stability of disability evaluations are applicable.  In 
addition, a January 2008 record of treatment shows that the 
Veteran's dermatologist "repeated to the patient that this 
is a chronic disease for which there is no cure."  Based 
upon that statement, it appears that the Veteran's skin 
disorder is one of those contemplated by 38 C.F.R. § 
3.344(a), and that the rating therefore may not be reduced on 
the basis of any one examination, unless all the evidence of 
record clearly warrants the conclusion that sustained 
improvement has been demonstrated.  Brown v. Brown, 5 Vet. 
App. 413 (1993).

Here, the evidence of record does not demonstrate sustained 
improvement of the skin disorder, such that a reduction in 
the rating was proper.  

The prior 50 percent rating was assigned under the diagnostic 
criteria of 38 C.F.R. § 4.118, DC 7800 (2008), which pertains 
to disfigurement of the head, face, or neck.  Diagnostic Code 
7800 identifies eight characteristics of disfigurement, which 
include a scar of 5 inches (13 centimeters) or more in 
length, scar at least one-quarter inch (0.6 centimeters) wide 
at the widest part, surface contour of scar elevated or 
depressed on palpation, scar adherent to underlying tissue, 
skin hypo- or hyper-pigmented in an area exceeding 6 square 
inches (39 square centimeters), skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding 6 square inches (39 square centimeters), underlying 
soft tissue missing in an area exceeding 6 square inches (39 
square centimeters), or skin indurated and inflexible in an 
area 6 square inches (39 square centimeters).  38 C.F.R. 
§ 4.118, DC 7800, Note 1.  A 10 percent rating is warranted 
under these criteria if there is one characteristic of 
disfigurement present.  A 30 percent rating requires visible 
or palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired set of features or two or 
three characteristics of disfigurement.  A 50 percent rating 
is warranted for visible or palpable tissue loss and either 
gross distortion or asymmetry of two features (nose, chin, 
forehead, eyes (including eyelids), ears, (auricles), cheeks, 
lips, or, with four or five characteristics of disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).  

When the Veteran was awarded the 50 percent rating, the 
evidence showed that he complained of itching and pain 
associated with continuous eruptions on his face, neck, and 
back.  He described feeling feverish on the face, neck, and 
back, in the locations of the pustules, which were hot and 
red.  The Veteran's wife reported that he left blood spots on 
his pillow and bed sheets, as a result of the oozing 
pustules.  Physical examination revealed slightly raised 
erythematous rashes on the forehead, cheeks, nose, and on the 
right and left sides of the neck.  There was telangiectasia 
on the side of the face below the earlobes into the lateral 
area of the cheeks.  He had scars on his upper posterior 
chest and shoulder from excisions.  There were additionally 
scars and occasional spots of slightly raised red spots on 
both arms.  The nose had a thickened, reddish skin suggestive 
of rhinophyma.  The extent of the skin disease was determined 
to involve the scalp, forehead, the face, cheeks, chin, sides 
of the neck, upper posterior chest and shoulders, and the 
lower posterior chest.  There were multiple small scars on 
the upper posterior chest and towards the shoulders and also 
on the arms.  The scars were not deforming but were 
considered to be disfiguring because of the multiplicity of 
the scars.  

Clinical records dated since the August 2003 examination show 
that the Veteran experienced periodic flares of his skin 
condition, consisting of facial erythema with background 
telangiectasias, comodones, and pustules.  The nodules 
frequently became infected, requiring antibiotics.  The 
residuals of the flares were manifested by scarring and 
flaking of the skin.  

On VA examination of the skin in April 2007, the Veteran 
reported that his current skin treatment regimen included the 
daily use of Keta shampoo and Olux foam on his scalp, in 
addition to corticosteroid cream applied to his face on a 
daily basis.  The Veteran's skin condition was observed to be 
manifested by comedones, papules, and superficial cysts, 
affecting approximately 40 percent of his face and neck.  At 
the time of the examination, there were no other areas of 
skin affected.  Mild atrophy and mild telangiectasia, and 
rhinophyma were noted at the malar area.  Scarring associated 
with acne vulgaris was also present on both cheeks and the 
upper posterior chest.  The examiner estimated that the total 
percentage of the body affected by the skin disorder was 
approximately 18 percent.  In a May 2007 addendum to the 
examination, the examiner stated that the total exposed area 
affected was less than 20 percent of the body, and that the 
area of abnormal skin texture did not exceed six square 
inches.

The Veteran submitted numerous statements in support of his 
claim indicating that while the severity of his skin disorder 
may abate, it never completely resolves, and always recurs.  
The Veteran is competent to testify as to the continuity of 
symptomatology capable of lay observation, and his testimony 
in this regard is credible.  Barr v. Nicholson, 21 Vet. App. 
303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994).  In 
addition, the clinical evidence of record corroborates the 
Veteran's contentions.  Although the Veteran's skin disorder 
was noted to be well-controlled with topicals in early 2006, 
in early 2007 he reported that his face was "burning" "all 
the time," and records dated in January 2008 show that the 
Veteran was very concerned about rosacea-related symptoms 
that "would not go away."  At that time, he was found to 
have facial erythema with background telangiectasias, 
comodones, and pustules.  Records dated in May 2008 show that 
the Veteran continued to be "followed closely" by 
dermatology, and that he was currently on doxycylcine and 
metrogel for cystic pustules.  As the evidence of record 
clearly reflects that the Veteran's condition is manifested 
by periodic flares, the Board concludes that the evidence in 
its entirety does not lead to the conclusion that sustained 
improvement in the condition at issue has been attained.  
Resolving the benefit of the doubt in the Veteran's favor, 
restoration of the 50 percent evaluation for acne rosacea 
with rhinophyma and telangiectasia is warranted because the 
reduction was based on a single examination and the condition 
is one subject to temporary or episodic improvement.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. § 4.118, 
DC 7800.


ORDER

The reduction of the rating for the Veteran's skin disorder, 
effective April 1, 2008, was not proper; the Veteran is 
entitled to restoration of the 50 percent rating effective 
April 1, 2008.


REMAND

Additional development is needed prior to further disposition 
of the claims of entitlement to service connection for an 
acquired psychiatric disorder and a TDIU rating.

The Veteran contends that he has a current psychiatric 
disorder related to traumatic events in service.  
Specifically, he describes having been traumatized as a 
result of duties as a hospital corpsman working in the 
tuberculosis ward which required him to prepare the bodies of 
deceased patients.  He also states that he witnessed the 
suicide of an Admiral, who jumped out a window, and was one 
of the corpsman responsible for having to clean up the mess 
associated with the jump.  He asserts that since these in-
service events, he has experienced nightmares and chronic 
anxiety.  The record reflects that he has been diagnosed with 
posttraumatic stress disorder (PTSD) and major depressive 
disorder.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  
The Veteran has provided both competent and credible 
testimony regarding the incurrence of anxiety, depression, 
and sleep impairment during service, and as to the 
continuation of such symptoms after his separation from 
service.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  Because the Veteran is not competent, however, to 
relate his in-service symptoms to his currently diagnosed 
psychiatric disorder, and such relationship remains unclear 
to the Board, the Board finds that an examination is 
necessary in order to fairly decide the Veteran's claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record).

The Veteran's claim for a TDIU rating is inextricably 
intertwined with the Veteran's pending claim for service 
connection for an acquired psychiatric disorder.  The 
appropriate remedy where a pending claim is inextricably 
intertwined with claim currently on appeal is to defer 
adjudication of the claim on appeal pending the adjudication 
of the inextricably intertwined claim.  Harris v. Derwinski, 
1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).

1.  Schedule the Veteran for a VA 
psychiatric examination for the purpose 
of determining the nature, extent, 
onset, and etiology of any current 
psychiatric disability.  All indicated 
studies should be performed, and all 
findings should be reported in detail.  
The examiner should review the claims 
folder and note that review in the 
examination report.  The examiner 
should state whether it is at least as 
likely as not (50 percent probability 
or greater) that any psychiatric 
disorder demonstrated during the 
pendency of the appeal, to include 
anxiety, depression, or PTSD, is 
related to or had its onset during 
service.  In offering this opinion, the 
examiner should specifically 
acknowledge and comment on VA clinical 
records demonstrating that the Veteran 
reported psychiatric symptoms 
associated with his in-service 
experiences, and the Veteran's report 
of a continuity of psychiatric symptoms 
since service, and the relationship 
between the onset of these symptoms and 
his in-service experiences as a 
hospital corpsman.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) 
(examination was inadequate where the 
examiner did not comment on the 
Veteran's report of in-service injury 
and instead relied on the absence of 
evidence in the service medical records 
to provide a negative opinion).  The 
rationale for all opinions, with 
citation to relevant medical findings, 
must be provided.

2.  Then, readjudicate the appeal.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


